Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Smith on August 10, 2022.

The application has been amended as follows: 
Amendment to the Specification

[0035]    Referring now to FIGS. 4a-6b, another embodiment of a message assembly 30 is shown constructed in accordance with the present disclosure.  The message assembly 30 is similar to the message assembly 12, except as described herein.  The message assembly 30 includes a backing layer 32 and a protective layer 34. The backing layer 32 is provided with a background or color layer 36 and a scratch off layer 38. The background layer 36 is similar to the color layer 16 and may be any variety of colors, designs, messages 39 of the like. The scratch off layer 38 is similar to the concealment layer 14 and conceals the background layer 36. In one embodiment, the scratch off layer 38 is black paint, however, any color of paint or opaque like material may be utilized. 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 5 has been amendment to show the design or message with designation 39.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
[AltContent: textbox (39)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    361
    566
    media_image1.png
    Greyscale

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a message package as recited in claim 1 comprising a base layer having a color layer attached to a package and a concealment layer and a protective layer is positioned over the concealment layer and wherein the protective layer is connected to the color layer of the base layer with stitching.
The prior art of record does not teach a message package as recited in claims 10 and 19 comprising a package having an opening in the side of the package such that the message assembly is positioned about the opening in the side of the package and attached to the package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631